Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 3, 6-12, 14, 16, 21-23 and 25-28 are directed to allowable species with allowable generic claims 1, 8 and 21. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5 and 13, directed to another species based on the allowed generic claims, previously withdrawn from consideration as a result of a restriction requirement, claims 5 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined 



Allowable Subject Matter

Claims 1, 3, 5-14, 16, 21-23 and 25-28 are allowed.

The following is an examiner’s statement of reasons for allowance:  

LIN et al (US 20180151567 A1) and Kawanaka (US 20020020878 A1) are hereby cited as the closest prior arts. Figures 2/8 of LIN disclose a device comprising: a first transistor (B1, Figure 8)  comprising a first source/drain (at Z), a second source/drain (at I2), and a first gate (line where B1 is labeled) between the first and second source/drains; a second transistor (B2) comprising a third source/drain (at I1), a fourth source/drain (at Z), and a second gate (line where B2 is labeled) between the third and fourth source/drains; and a contact (line connecting Z and source/drain) covering the first source/drain of the first transistor (B1) and the third source/drain (at I1) of the second transistor, wherein the contact (line 
 
However, none of the above prior arts alone or in combination with other arts teaches a device, comprising: “a contact covering the first source/drain of the first transistor and the third source/drain of the second transistor, wherein the contact is electrically connected to the first source/drain of the first transistor and electrically isolated from the third source/drain of the second transistor, and a bottom surface of a portion of the contact directly over the third source/drain of the second transistor is lower than a top surface of the first gate in a cross-sectional view” in claim 1, “an isolation layer covering an entirety of the second source/drain of the first and second transistors, wherein a top surface of the isolation layer is lower than a top 

For these above reasons, independent claims 1, 8 and 21 are allowed.
Claims 3, 5-7, 9-14, 16, 22-23 and 25-28 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        12/30/2021